UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HELEN BROWDER; BOBBY BRYANT;             
JESSIE EDWARDS,
                Plaintiffs-Appellants,
                  v.
THE UNITED STATES DEPARTMENT OF                    No. 99-2290
EDUCATION; SOUTH CAROLINA
COMMISSION FOR THE BLIND; NELL C.
CARNEY, Commissioner of the South
Carolina Commission for the Blind,
             Defendants-Appellees.
                                         
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                         (CA-98-1982-3-10)

                       Argued: September 27, 2000

                       Decided: November 20, 2000

     Before WILKINSON, Chief Judge, and NIEMEYER and
                  LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Robert Ogilvie Meriwether, NELSON, MULLINS,
RILEY & SCARBOROUGH, Columbia, South Carolina, for Appel-
2           BROWDER v. U. S. DEPARTMENT     OF   EDUCATION
lants. Robert Russell Humphreys, Washington, D.C., for Appellees.
ON BRIEF: John F. Kuppens, NELSON, MULLINS, RILEY &
SCARBOROUGH, Columbia, South Carolina, for Appellants. Nathan
Kaminski, Jr., Senior Assistant Attorney General, Columbia, South
Carolina; Frances C. Trapp, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   The United States District Court for the District of South Carolina
held, on motion for summary judgment, that a federal arbitration
panel’s decision that the Savannah River Site constituted multiple
"Federal properties" for purposes of the Randolph-Sheppard Act, 20
U.S.C. §§ 107-107e, was not "arbitrary, capricious, an abuse of dis-
cretion, or otherwise not in accordance with law," 5 U.S.C.
§ 706(2)(A). For the reasons that follow, we affirm.

                                  I.

   Appellants are three blind individuals who were or are currently
licensed as blind vendors at the Savannah River Site ("SRS"), J.A. 89,
a 320 square mile federal facility in Aiken, South Carolina, J.A. 65.
Along with other blind vendors, appellants were awarded lucrative
vending routes at SRS pursuant to the provisions of the Randolph-
Sheppard Act (the "Act"). J.A. 78. The South Carolina Commission
for the Blind ("SCCB"), the state licensing agency charged with
administering the Act in South Carolina, in conjunction with the
Department of Energy, the federal property manager, established five
such vending routes for blind vendors at SRS. J.A. 64, 70-71. Each
vending route granted the blind vendor control and responsibility over
a number of vending machines spanning several buildings (or parts
            BROWDER v. U. S. DEPARTMENT       OF   EDUCATION           3
thereof) at SRS. J.A. 69. Each appellant was aware when he was
awarded a vending permit that his income was limited to the amount
generated on his vending route. J.A. 74-75, 77-78.

   Non-blind vendors also operated vending machines at SRS. J.A.
73. Under the Act, blind vendors are entitled to receive 50% of the
income from vending machines with which they are in indirect com-
petition if the machines are located on the same "Federal property."
See 20 U.S.C. § 107d-3(b)(1); 34 C.F.R. § 395.32(c). If no blind ven-
dor operates on a "Federal property," then 50% of the income from
non-blind vendors operating on the property is distributed to the state
licensing agency for the benefit of all blind vendors in the state. 20
U.S.C. § 107d-3(a); 34 C.F.R. § 395.32(c). Consequently, from 1990,
which marked the beginning of the blind vendor program at SRS,
until 1993, half of the profits generated from the vending machines
operated by non-blind vendors accrued to SCCB. J.A. 82. These prof-
its were then used by SCCB to benefit all blind vendors in the state.
J.A. 82.

   In 1993, a state auditor wrote a letter to the Rehabilitative Services
Administration ("RSA"), the federal agency charged with responsibil-
ity for the Act, to confirm whether monies collected from non-blind
vendors were being distributed in accordance with the Act. J.A. 32-
33. RSA ultimately concluded that SRS could comprise more than
one "Federal property" under the Act. J.A. 87. Appellants sought
relief from SCCB, but the state hearing officer determined that she
lacked jurisdiction to consider the federal statutory and regulatory
issues presented. J.A. 51. Appellants then sought review from an arbi-
tration panel convened by the Secretary of Education. The panel ruled
that SCCB had not violated the Act in treating SRS as more than one
"Federal property," and that the vending routes at SRS constituted
separate and distinct federal properties. J.A. 102. The district court
granted summary judgment to the appellees on appellant’s petition for
review of the arbitration panel’s decision.

                                   II.

  The underlying arbitration panel decision we review today is
deemed a final agency action under the Administrative Procedures
Act ("APA"). See 20 U.S.C. § 107d-2(a). Under the APA, we must
4            BROWDER v. U. S. DEPARTMENT      OF   EDUCATION
uphold that decision if it is supported by "substantial evidence," and
is not "arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law," 5 U.S.C. § 706(2)(A), (E). In determining
whether final agency action violates section 706(2)(A) of the APA,
"we perform ‘only the limited, albeit important, task of reviewing
agency action to determine whether the agency conformed with con-
trolling statutes,’ and whether the agency has committed ‘a clear error
of judgment.’" Maryland Dep’t of Human Resources v. United States
Dep’t of Agriculture, 976 F.2d 1462, 1475 (4th Cir. 1992) (quoting
Baltimore Gas & Elec. Co. v. Natural Resources Defense Council,
Inc., 462 U.S. 87, 97 (1983), and Citizens to Preserve Overton Park,
Inc. v. Volpe, 401 U.S. 402, 416 (1971)).

   Appellants contend that appellees were not entitled to summary
judgment because the plain language of the Act requires a determina-
tion that SRS is a single "Federal property" and that, therefore, appel-
lants are entitled to all the monies received by SCCB as the proceeds
of indirect competition under 20 U.S.C. § 107d-3(b)(1). We conclude
that that contention fails, however, because the arbitration panel’s
decisions that SRS may permissibly be divided into multiple "Federal
properties" and that SRS is properly so divided, are neither arbitrary
and capricious nor unsupported by substantial evidence.

    The Act defines "Federal property" as

      any building, land, or other real property owned, leased, or
      occupied by any department, agency, or instrumentality of
      the United States (including the Department of Defense and
      the United States Postal Service), or any other instrumental-
      ity wholly owned by the United States, or by any depart-
      ment or agency of the District of Columbia or any territory
      or possession of the United States.

20 U.S.C. § 107e(3). It is almost inconceivable that "Federal prop-
erty" could be defined more broadly, as counsel for appellants can-
didly conceded at argument. Literally, any building, any parcel of
land, or any other piece of real property constitutes, under this defini-
tion, "Federal property" (provided, of course, that it is owned, leased,
or occupied by a federal entity). Routes of the kind at issue in this
case are, at the very least, parcels of land or other real property occu-
            BROWDER v. U. S. DEPARTMENT        OF   EDUCATION           5
pied by the federal government, thus satisfying the statutory defini-
tion. Accordingly, we cannot conclude that the arbitration panel’s
determination that SRS is, as a statutory matter, permissibly divisible
into smaller subdivisions, such as routes or buildings, in any sense
arbitrary and capricious. Each of these routes may constitute a sepa-
rate "Federal property" without offense to the statutory definition cho-
sen by Congress.

   In their submissions and especially at argument, appellants — per-
haps shrewdly, perhaps not — argue that SRS, and by extension every
similar "site," must be deemed a single "Federal property." For this
argument, appellants do not even offer a definition of "site," which
would be necessary in order for the argument to make any sense at
all; much less do they attempt to reconcile any such definition of the
term "site" with the definition expressly enacted by Congress. But, at
the end of the day, "site" is not the statutory definition of "Federal
property" we interpret anyway (and even if it were, it would not fol-
low, as appellants contend, that the routes drawn by the SCCB would
fail the definition of "Federal property"). Rather, as noted, that defini-
tion is "any building," "any land," or "any other real property." As a
matter of statutory interpretation, this definition comfortably, and we
believe indisputably, reaches routes of the kind in question.

   The only remaining question is whether substantial evidence sup-
ports the panel’s decision that the particular vendor routes challenged
here are properly considered separate "Federal properties." And we
are satisfied that substantial evidence does support this decision. As
the arbitration panel first acknowledged, SRS is a massive site that is
divided into at least "thirteen distinct facilities or populated areas"
that "are essentially self-sufficient and self-contained." J.A. 66. "Each
of the five routes or areas was configured to take advantage of the
location of particular buildings and vending machines, as well as the
population concentrations in the various letter-designated industrial
areas." J.A. 70. And these routes were created because SRS can be
naturally divided, and each division can provide satisfactory income
for blind vendors. J.A. 70-71. This evidence, gleaned over the course
of a two-day hearing, from numerous exhibits and witnesses and an
6            BROWDER v. U. S. DEPARTMENT         OF   EDUCATION
extended site visit to SRS, amply supports the arbitration panel’s con-
clusion. J.A. 270.*

                              CONCLUSION

   For the reasons stated herein, the judgment of the district court is
affirmed.

                                                               AFFIRMED

   *Appellants seek additional discovery to supplement the administra-
tive record. In general, however, judicial review of agency action is lim-
ited to the administrative record. See Camp v. Pitts, 411 U.S. 138, 142
(1973). The district court correctly determined that "there are no addi-
tional facts required to conduct a review of the administrative record in
this case." J.A. 270. In light of the extensive administrative record and
appellants’ failure to seek additional discovery before the arbitration
panel, the district court did not abuse its discretion in denying appellants’
motion for additional discovery.